                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

RIGHTCHOICE MANAGED CARE, INC.,                    )
et al.,                                            )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )            No. 5:18-cv-06037-DGK
                                                   )
HOSPITAL PARTNERS, INC., et al.,                   )
                                                   )
       Defendants.                                 )

                 ORDER GRANTING MOTIONS TO BIFURCATE TRIAL

       This lawsuit arises out of an alleged fraudulent pass-through billing scheme for laboratory

tests billed from Putnam County Memorial Hospital (“Putnam”), a fifteen-bed hospital in rural

Missouri. Plaintiffs, a group of licensees or subsidiaries of independent licensees of Blue Cross

and Blue Shield Association, are suing a variety of Defendants who allegedly participated in, or

benefitted from, the alleged scheme, including the laboratories who conducted the testing. This

civil case is related to an ongoing criminal case in the Middle District of Florida, United States v.

David Lane Byrns, No. 3:19-CR-166-J-32JRK (M.D. Fla.).

       Now before the Court is Defendants SeroDynamics, LLC, LabMed Services, LLC, Beau

Gertz, and Mark Blake’s (the “Sero Defendants”) motion to bifurcate the punitive damages phase

from the rest of trial (ECF No. 639), as well as Plaintiffs’ motion to bifurcate the ERISA claims

from the jury trial on the remaining claims (ECF No. 670). For the reasons stated below, both

motions are GRANTED.

                                              Standard

       The district court has substantial discretion to bifurcate the trial of different claims or issues

“for convenience, to avoid prejudice, or to expedite and economize” proceedings. Fed. R. Civ. P.



         Case 5:18-cv-06037-DGK Document 702 Filed 09/16/21 Page 1 of 4
42(b). This Court has routinely exercised this discretion by bifurcating the issue of punitive

damages from the liability and compensatory damages phase of trial. See Achterberg v. Albaugh,

No. 5:16-cv-06097-DGK, ECF No. 107 (W.D. Mo. Nov. 28, 2017); Kirk v. Schaeffler Grp. USA,

Inc., No. 3:13-cv-5032-DGK, ECF No. 453 (W.D. Mo. Feb. 24, 2016). And other courts have

used Rule 42(b) to bifurcate the trial of equitable issues from legal ones, including separating

ERISA claims from other claims. See Dekalb Genetics Corp. v. Syngenta Seeds, Inc., No. 4:06-

cv-01191-ERW, 2008 WL 382385, at *2 (E.D. Mo. Feb. 12, 2008) (bifurcating legal from

equitable claims); Torre v. Federated Mut. Ins. Co., No. 91-CV-4235-DES, 1994 WL 541773, at

*2 (D. Kan. Sept. 16, 1994) (ordering that contract claims should be tried to a jury while the ERISA

claims should be tried to the court).

                                             Discussion

       I.      Defendants’ motion to bifurcate the punitive damages determination from the
               liability and compensatory damages determinations is granted.

       Pursuant to Federal Rule of Civil Procedure 42(b), the Sero Defendants have moved to

bifurcate the punitive damages phase of trial from the liability and compensatory damages portion

of the trial. ECF No. 639. Plaintiffs do not oppose the bifurcation motion. ECF No. 646.

       After carefully considering the matter in light of the parties’ filings, the Court finds that

the best method of ensuring that Plaintiffs can present all their evidence relevant to punitive

damages without substantially risking unfair prejudice to the Sero Defendants or wasting time

during trial is to bifurcate the rial pursuant to Federal Rule of Civil Procedure 42(b).

       The Court, thus, ORDERS the trial be bifurcated into a liability/compensatory damages

phase and a punitive damages phase. Evidence shall not be admissible during the first phase that:

(1) is relevant solely to Plaintiffs’ punitive damages claim; or (2) is relevant to punitive damages

and, to a lesser extent, some fact or issue going to liability/compensatory damages, but whose

                                                  2

         Case 5:18-cv-06037-DGK Document 702 Filed 09/16/21 Page 2 of 4
probative value on the fact or issue going to liability/compensatory damages is outweighed by the

danger of unfair prejudice, confusion of the issues, misleading the jury or other reasons given in

Federal Rule of Evidence 403. This ruling applies to all Plaintiffs and Defendants, not just

evidence regarding the Sero Defendants.

        II.     Plaintiffs’ ERISA Claims (Counts III and IV) will be tried to the Court
                immediately after the jury trial.

        Plaintiffs move to bifurcate the trial of their ERISA claims (Counts III and IV) from their

remaining claims. ECF No. 670. Plaintiffs wish to have the ERISA claims heard by the Court,

but have the other claims heard and decided by the jury. Id. The Sero Defendants do not oppose

this motion, but they ask that the ERISA claims be tried to the Court directly after the conclusion

of the claims tried to the jury. Id.

        After reviewing Plaintiffs’ motion, the Court finds that to expedite and economize the

proceedings, the ERISA claims should be bifurcated from the jury trial on the remaining claims.

The ERISA claims involve intricate expert testimony about the tracing of funds from the ERISA

accounts as well as other witness testimony about the identification of the ERISA-governed benefit

plans. This evidence is not relevant to the remaining claims to be decided by the jury, so the

introduction of it during the jury trial would simply lead to a waste of the jury’s time.

        The Court ORDERS that the trial of Plaintiffs’ ERISA claims will be tried separately to

the Court. The bench trial, if necessary, will occur immediately after the jury trial.

                                            Conclusion

        For the reasons stated above, the Court GRANTS the Sero Defendants’ motion to bifurcate

the punitive damages phase (ECF No. 639) and Plaintiffs’ motion to bifurcate the ERISA claims

(ECF No. 670).



                                                  3

         Case 5:18-cv-06037-DGK Document 702 Filed 09/16/21 Page 3 of 4
      IT IS SO ORDERED.

Date: September 16, 2021                 /s/ Greg Kays
                                         GREG KAYS, JUDGE
                                         UNITED STATES DISTRICT COURT




                                     4

       Case 5:18-cv-06037-DGK Document 702 Filed 09/16/21 Page 4 of 4
